                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 19-MJ-3992-BECERRA

UNITED STATES OF AMERICA,

              Plaintiff,

v.

MOSTAFA HUSSAINI,

           Defendant.
______________________________/

                                    DETENTION ORDER

       Pursuant to 18 U.S.C. § 3142(f), on December 18, 2019, a hearing was held to

determine whether defendant MOSTAFA HUSSAINI should be detained prior to trial.

Having considered the factors enumerated in 18 U.S.C. § 3142(g), this Court finds that

no condition or combination of conditions will reasonably assure the appearance of this

defendant as required and/or the safety of any other person and the community.

Therefore, it is hereby ordered that the defendant MOSTAFA HUSSAINI be detained

prior to trial and until the conclusion thereof.

       In accordance with the provisions of 18 U.S.C. § 3142(i), the Court hereby

makes the following findings of fact and statement of reasons for the detention:

       1.      The defendant is charged by criminal complaint, in the Southern District

of Florida, with transmitting a communication containing a threat to injure the person of

another in violation of Title 18, United States Code, Section 875(c).
       2.     The weight of the evidence against the defendant is substantial. The

government has proffered that in a series of videos posted on the internet the

defendant talked about harming or killing Blacks, Whites, Hispanics, Christians and

others. In one of the videos, the defendant set a parakeet, whom he had named Jesus,

on fire. In another video, the defendant talked about using a knife to remove people's

eyes out.

       3.     The pertinent history and characteristics of the defendant support pretrial

detention. The defendant was born on November 5, 1985 in Afghanistan. The

defendant is homeless and has been living in a van. The defendant has indicated that

he does not want his parents, who reside in New Jersey, to be contacted. On October

13, 2019, the defendant was released on bond in Glynn County, Georgia and was

prohibited from leaving that county without prior permission. The defendant failed to

obey that bond condition and was found in the Southern District of Florida at the time of

his arrest for the instant offense. Title 18, United States Code, Section 3142(g)(3)(A).

       4.     Based on the defendant's homelessness and his demonstrated failure to

obey conditions of bond, the undersigned believes that the defendant would not appear

if released on bond. The Court specifically finds, by a preponderance of the evidence,

that there are no conditions or combination of conditions which reasonably will assure

the defendant's appearance as required.

       5.     Based on the defendant's threats to harm or kill people and animals and

the defendant setting a parakeet on fire, which indicates the defendant does not have a

high regard for life, the defendant constitutes a danger to persons in the community.

                                            2
The Court specifically finds by clear and convincing evidence, there are no conditions or

combinations of conditions which will reasonably assure the safety of other persons and

the community.

       The Court hereby directs:

              (a) That the defendant be committed to the custody of the Attorney

General for confinement in a corrections facility separate, to the extent practical, from

persons awaiting or serving sentences or being held in custody pending appeal;

              (b) That the defendant be afforded reasonable opportunity for private

consultation with counsel; and

              (c) That, on order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility in which the

defendant is confined deliver the defendant to a United States Marshal for the purpose

of an appearance in connection with a court proceeding.

        DONE AND ORDERED at Miami, Florida, this 18th day of December, 2019.



                                   ______________________________________
                                   JOHN J. O'SULLIVAN
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             3
